The plaintiff appeals from the judgment granting the defendant's prayer in his cross-complaint for a divorce, upon the ground that the facts found do not warrant the conclusions of the trial court that the plaintiff had been guilty of intolerable cruelty toward the defendant and that he was entitled to a divorce. The plaintiff claims that the finding discloses no other ground for a divorce than unfounded accusations that the defendant had been guilty of adultery; and that such accusations are not a sufficient basis for a decree of divorce.
In several recent cases we have defined cruelty as a ground of divorce. In Van Guilder v. Van Guilder,100 Conn. 1, 122 A. 719, we said: "Intolerable cruelty has a subjective as well as an objective significance. There must not only be proof of acts of *Page 84 
cruelty on the part of the offending party, but proof that in their cumulative effect upon the other party, they are intolerable in the sense of rendering the continuance of the marital relation unbearable by him."
In McEvoy v. McEvoy, 99 Conn. 427, 432,122 A. 100, we said: "It is only when the cumulative effect of the defendant's cruelty upon the suffering victim has become such that the public and personal objects of matrimony have been destroyed beyond rehabilitation, that the condition of fact contemplated by the intolerable-cruelty clause of the statute . . . should be found to exist."
There are occasional statements in cases to the effect that unfounded charges of adultery do not constitute such cruelty as to warrant granting a divorce. A review of the cases, however, indicates that where unfounded charges of adultery are made with such aggravation and persistency, that their cumulative effect upon the victim is such as to endanger his physical or mental health, rendering the continuance of the marital relation intolerable, or such as to destroy the public and personal objects of matrimony beyond rehabilitation, they are a sufficient basis for a divorce. 18 L.R.A. (N.S.) 300 and note; Evans v. Evans, 1 Hagg. Consist. Rep. 35.
The facts disclose that the unfounded accusations of adultery made by the plaintiff in the present case, were made with such aggravation and persistency as to endanger the mental and physical health of the defendant, rendering the continuance of the marital relation intolerable and amply justifying a divorce under the rules of law stated above.
In the case of McEvoy v. McEvoy, supra, in dealing with the conduct of a party to a marriage which will entitle the other party to a divorce for intolerable cruelty, we say that "to constitute ground for divorce, the *Page 85 
cruelty complained of must be of such a nature as to be intolerable, and to render a continuance of the relation by the suffering victim impracticable." The court has found in the instant case that the cruelty complained of was intolerable to the victim, and a continuance of the marital relation by him is impracticable. A mere review of the facts found as set forth above demonstrates the intolerable character of the plaintiff's cruelty, and shows that it amounts to "a practical annulling and repudiation of the marriage covenant," and is "necessarily inconsistent with a reconciliation and a resumption of cohabitation as husband and wife."
The condition of fact called "intolerable cruelty" by the statute has been found by the trial court to exist as a reasonable and logical conclusion from the subordinate facts. Such conclusion forms a sufficient basis for the ruling that the victim is entitled to a divorce.
This ruling does not impair the statement in theMcEvoy case that "there are trials causing much weariness and suffering, which parties to the marriage contract must bear; the policy of the State, as well as the sacred nature of the marriage covenant, requires patient endurance."
In the instant case "the cumulative effect of the plaintiff's cruelty upon the defendant has become such that the public and personal objects of matrimony have been destroyed beyond rehabilitation," and the condition of fact contemplated by the intolerable-cruelty clause of the statute have been properly found to exist.
   There is no error.
In this opinion the other judges concurred.